

SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into effective as of the 30th day of April, 2015, GAHC3 NEBRASKA SENIOR
HOUSING PORTFOLIO, LLC, a Delaware limited liability company (“Buyer”), and DIAL
– RIDGEWOOD SENIOR LIVING, L.L.C., a Nebraska limited liability company, and
SILVERCREST FOUNTAIN VIEW INDEPENDENT LIVING, L.P., a Nebraska limited
partnership (individually and collectively, “Seller” or “Sellers”).


W I T N E S S E T H:


Buyer and Sellers entered into that certain Asset Purchase Agreement effective
as of March 13, 2015, as amended by that certain Amendment to Asset Purchase
Agreement dated as of April 20, 2015 (the “First Amendment”, and Asset Purchase
Agreement as so amended by the First Amendment is the “Purchase Agreement”).
Capitalized terms not defined herein shall have the meaning given to them in the
Purchase Agreement. Buyer and Sellers desire to amend the Purchase Agreement as
herein set forth.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.    Diligence Period. Section 1.8 of the Purchase Agreement is hereby amended
to extend the Diligence Period so that it shall end at 5:00 p.m. Pacific time on
May 5, 2015.


2.    Closing Date: Section 1.3 of the Purchase Agreement is hereby deleted and
replaced in its entirety with the following:


“Unless this Agreement shall have been terminated pursuant to an express right
to terminate as herein provided, the closing hereunder related to the purchase
and sale of the Assets (the “Closing”) shall occur at 10:00 a.m. Pacific Time on
the fifteenth (15th) day following the date that is the later of (i) the
expiration of the Diligence Period, or (ii) the date on which all conditions to
such Closing expressly stated in this Agreement are satisfied or waived in
writing, or such other date as may be mutually agreed to by the parties (the
“Closing Date”); provided, that if said fifteenth (15th) day is not the last day
of a calendar month, then the Closing Date shall occur on the last business day
of the calendar month, but effective for accounting purposes as of 11:59:59 p.m.
Pacific Time on the last day of the calendar month (the “Effective Time”) such
that said last calendar day of the month will be a day of income and expense to
Seller. The Closing shall take place through an exchange of consideration and
documents using overnight courier service, wire transfers, electronic mail or
facsimile.”


3.    Additional Closing Condition: The obligation of Buyer to effect the
transactions contemplated by the Purchase Agreement shall be subject to the
satisfaction of the additional condition, unless waived in writing by Buyer,
which is hereby added to Article 8:

1

--------------------------------------------------------------------------------





“8.7    Completion of Audit. Buyer shall have substantially completed the audit
being performed pursuant to Section 13.21 of this Agreement; provided that, if
this specific condition to Buyer’s obligations is not satisfied by the Outside
Date for reasons other than a default by Seller of its obligations under Section
13.21, then said failure shall not constitute a Refundable Event.”


4.    Form of Management Agreement: The form of the management agreement
attached to the Purchase Agreement as Schedule 6.9 shall be revised as follows:


a.    The Incentive Management Fees shall be calculated based upon the aggregate
performance of the Properties, not based upon an individual Facility, such that
the First Tier Incentive Threshold, Second Tier Incentive Threshold and Third
Tier Incentive Threshold, as well as First Tier Excess Cash Flow, Second Tier
Excess Cash Flow and Third Tier Excess Cash Flow shall be determined based upon
the aggregate EBITDAR for the Properties.
 
b.    With respect to the Ridgewood Facility, the management agreement shall
exclude from Operating Expenses certain corporate expenses of Management Company
that will not apply post-Closing, including without limitation Accounting and
Payroll Management Fees (identified on the current budgets as GL 585-07-005),
Travel and Mileage (identified on the current budgets as GL 520-07-001), certain
payroll taxes (identified on the current budgets as GL 510-07-001) and Training
Labor (identified on the current budgets as GL 500-05-027). The foregoing is not
applicable to the Fountain View Facility.


c.    The last sentence of Section 2.7(b) of the management agreement is hereby
deleted and replaced with the following:


“Notwithstanding the foregoing, Management Company shall not, without the prior
written consent of Tenant, make or authorize payments from the Operating
Accounts for (i) an individual Budgeted expenditure in excess of the Budget
amount therefor, and/or (ii) an individual non-Budgeted expenditure, other than
Permitted Over-Expenditures or for an Emergency a provided herein, in excess of
$10,000.”


5.    Full Force and Effect. Except as specifically provided herein, the
Purchase Agreement is unchanged and remains in full force and effect.


6.    Counterparts; Facsimile Execution. This Amendment may be executed in
several counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. This Amendment
may be executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following page]







2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement effective as
of the day and year first set forth above.


“SELLERS”
DIAL – RIDGEWOOD SENIOR LIVING,
LLC, a Nebraska limited liability company
By:
/s/ TED LOWNDES
Name:
Ted Lowndes
Title:
Manager
 
 
SILVERCREST FOUNTAIN VIEW
INDEPENDENT LIVING L.P., a Nebraska
limited partnership


By:
/s/ ROBERT J. FURLEY
Name:
Robert J. Furley
Title:
Manager of General Partner,
Silvercrest Fountain View, L.L.C.





[Signatures continue on following page]



--------------------------------------------------------------------------------




“BUYER”
GAHC3 NEBRASKA SENIOR HOUSING
PORTFOLIO, LLC, a Delaware limited
liability company


By: Griffin-American Healthcare REIT III
Holdings, LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc., its
General Partner
 
 
By:
/s/ CORA LO
Name:
Cora Lo
Title:
Secretary






